Citation Nr: 9934093	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-27 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) original 
disability rating for service-connected tinnitus.

2.  Entitlement to an increased (compensable) original 
disability rating for service-connected hearing loss, left 
ear.

3.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 
1953, from January 1957 to January 1961, and from February 
1961 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted claims by the veteran 
seeking entitlement to service connection for left ear 
hearing loss and tinnitus, assigning noncompensable (0 
percent) disability ratings to each disability, and which 
denied entitlement to service connection for right ear 
hearing loss.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's tinnitus and left ear hearing loss claims have 
been developed.

2.  The evidence of record indicates that the veteran's 
tinnitus is recurrent.

3.  Service-connected left ear hearing loss was most recently 
manifested by average puretone thresholds, at 1000, 2000, 
3000, and 4000 Hertz, of 46 decibels, and with speech 
recognition ability of 94 percent correct.



CONCLUSIONS OF LAW

1.  A 10 percent rating, and no more, is warranted for the 
veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260  
(1998); 38 C.F.R. § 4.87, DC 6260  (1999).

2.  The criteria for an increased (compensable) original 
disability rating for service-connected left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.85, 4.87, DC 6100 (1998); 38 C.F.R. § 4.85, 4.86, 
DC 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's increased 
rating claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81  (1990).  Here, the 
veteran's claims are well grounded because he has established 
service-connection for tinnitus and left ear hearing loss and 
has appealed the initial grant of less-than-complete benefits 
for those disabilities.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Once a claim is found to be well grounded, the VA has a duty 
to assist the veteran with this claim, as required by 38 
U.S.C.A. § 5107(a)  (West 1991).  In this regard, the Board 
finds that all indicated medical records were obtained and 
the veteran was provided a VA compensation and pension 
examination.  Neither the veteran, nor his representative, 
has alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a)  
(West 1991).

Pursuant to applicable regulations, disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that the veteran appealed the initial 
disability rating assignment for his service-connected 
tinnitus and left ear hearing loss.  This necessitates that 
the Board consider not only whether he is currently entitled 
to an increased disability rating for these disabilities, but 
also whether or not he was entitled to an increased 
disability rating at any time since the effective date of his 
initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records indicate that he had 
hearing within normal limits in his left ear upon his 
entrance into service.  According to a July 1949 induction 
medical examination report, his hearing was 15/15 for 
whispered voice.  Similarly, a July 1953 separation medical 
report reflects hearing of 15/15 for whispered voice.  Two 
other reports of medical examination, dated in January 1957 
and November 1960, also show left ear hearing of 15/15 for 
whispered voice.

A January 1964 report of medical examination provides results 
of audiometric testing.  It indicates the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
0
05
15
N/A
40

A December 1964 report of medical examination provides the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
10
N/A
50

It also specifically notes that the veteran had high-
frequency hearing loss in his left ear.  Nearly identical 
audiometric results are seen in an October 1965 report of 
medical examination.

Two reports of medical examination, dated March 1966 and June 
1968, show no results of audiometric testing.  They indicate 
that left ear hearing was 15/15 for whispered voice.  No 
hearing defects are noted in the reports.

A May 1971 annual medical examination report provides the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
N/A
50

It also notes the presence of high-frequency hearing loss in 
the left ear.

The veteran's September 1972 retirement medical examination 
report provides the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
30
N/A
55

It, too, specifically notes the presence of high-frequency 
hearing loss in the left ear.

Subsequent to service, the claims file contains no medical 
evidence dated prior to 1996.

A September 1996 VA audiological report indicates that the 
veteran had left ear hearing normal to 1000 Hertz, with mild-
to-severe sloping sensorineural hearing loss in the left ear 
from 2000 to 8000 Hertz.  Speech recognition was 
"excellent."

An April 1997 VA audiological report shows that the veteran 
complained of progressively worsening hearing loss and 
bilateral tinnitus, primarily in his left ear.  Audiological 
testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
50
55
60

The four frequency average puretone threshold was 46 decibels 
with a speech recognition score of 94 percent correct.  
Tinnitus was described as "long-standing," but did not 
interfere with his daily activities.  Summary reflected mild-
to-moderate high-frequency sensorineural hearing loss, left 
ear.

The most recent medical evidence is a September 1997 VA 
audiological services acknowledgment form.  It indicates that 
the veteran was issued hearing aids.

III.  Analysis

a.  Tinnitus

The veteran was granted service connection and assigned a 
noncompensable rating for tinnitus by the RO in its June 1997 
rating decision.  He contends that a higher rating is 
warranted.

Initially, the Board finds that the VA regulations pertaining 
to the rating of tinnitus changed during the pendency of this 
appeal.  64 FR 25202  (May 11, 1999); compare 38 C.F.R. § 
4.87a, DC 6260  (1998), and 38 C.F.R. § 4.87, DC 6260  
(1999).  The United States Court of Appeals for Veterans 
Claims (formerly Court of Veterans Appeals) (Court) has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).

In this case, the Board finds that the amended regulations 
are more favorable to the veteran.  Under the old 
regulations, in order to warrant a 10 percent disability 
rating, a claimant's tinnitus must be "persistent as a 
symptom of head injury, concussion, or acoustic trauma."  
38 C.F.R. § 4.87a, DC 6260  (1998).  Under the amended 
regulations, for the same rating, tinnitus must only be 
"recurrent."  38 C.F.R. § 4.87, DC 6260  (1999).  Here, the 
medical evidence shows that the veteran's tinnitus is "long-
standing" and that it involves primarily the left ear.  It 
does not contain any competent evidence, not even lay 
argument by the veteran, indicating that his tinnitus is 
"persistent," nor that it is the result of head injury, 
concussion, or acoustic trauma.  However, from the fact that 
his tinnitus is long-standing, it must necessarily be 
concluded that it is recurrent.  It cannot be one without the 
other.

In light of the above, the Board concludes that a 10 percent 
disability rating for tinnitus is warranted; the amended 
regulatory criteria for such a rating are met.  At the same 
time, the Board finds that a disability rating in excess of 
10 percent is not warranted.  The Rating Schedule does not 
provide for a higher evaluation.

As a result, the claim for an increased (compensable) 
disability rating for tinnitus is granted.

In regard to a "staged rating" pursuant to Fenderson, supra 
the Board finds that the veteran's tinnitus is not entitled 
to a "staged rating."  As stated above, a 10 percent 
disability evaluation is the maximum available under the 
Rating Schedule.  There is no evidence indicating entitlement 
to a higher rating at any time during the pendency of this 
appeal.

b.  Left ear hearing loss

The veteran argues that he is entitled to an increased 
disability rating for his service-connected left ear hearing 
loss.

The regulations pertaining to the rating of service-connected 
hearing loss were also amended during the pendency of the 
veteran's appeal.  64 FR 25202  (May 11, 1999); compare 38 
C.F.R. §§ 4.85, 4.87, DC 6100 (1998), and 38 C.F.R. § 4.85, 
4.86, DC 6100 (1999).  As stated above, this requires that 
the version of the regulations most favorable to the veteran 
be applied to his claim.  Karnas, supra.  In this case, the 
Board finds that neither set of regulations is more favorable 
to the veteran; no substantive changes that are applicable to 
his claim were made.  The amended regulations incorporate 
some non-substantive changes to ensure that current medical 
terminology and unambiguous criteria are used and to reflect 
current medical advances.  See 64 FR 25202  (May 11, 1999).  
The tables used to assign the Roman numerals and, then, to 
assign the appropriate disability rating remain unchanged.  
The amended regulations do include additional provisions that 
pertain to hearing loss of 55 decibels or more in each of the 
4 specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86  (1999).  However, these 
provisions are not pertinent in this case.  The veteran does 
not have hearing loss of 55 decibels in all 4 respective 
frequencies, nor a 30 decibel loss at 1000 Hertz and a 70 
decibels loss at 2000 Hertz.  Overall, the Board finds that 
neither the old or amended regulations pertaining to the 
rating of hearing loss are more favorable to the veteran; 
they are the same.  Karnas, supra.

Under both the old and amended hearing loss regulations, 
evaluations of hearing loss range from noncompensable (0 
percent) to 100 percent based on whether the disability is 
unilateral or bilateral and based on the severity of organic 
impairment of hearing acuity as noted by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from service-connected defective hearing, the 
revised rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, DC 6100  (1999).  When only one ear is 
service-connected for hearing loss, the nonservice-connected 
ear is evaluated as normal for rating purposes; normal 
hearing is level I hearing.  Id.  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

Applying the audiometric test results of the April 1997 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is I for the left ear; right ear 
hearing loss is not currently service-connected, so its 
designation is I.  38 C.F.R. § 4.85, Table VI (1999).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable (0 percent) disability rating for 
the veteran's service-connected left ear hearing loss.  38 
C.F.R. § 4.85, Table VII  (1999).

It is noteworthy that using any of the audiological data of 
record results in a noncompensable rating for left ear 
hearing loss.

Overall, the Board is sympathetic to the veteran's 
contentions regarding the severity of his service-connected 
hearing loss; however, as noted above, in Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) the Court held that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Based on the application of the rating 
criteria to the audiometric evidence in this case, the Board 
finds that there is no additional evidence of record to 
support an increased (compensable) disability evaluation 
under either the old or amended VA rating criteria.  
Therefore, a compensable disability rating for the veteran's 
service-connected left ear hearing loss may not be granted.  
38 U.S.C.A. § 1155  (West 1991); 38 C.F.R. §§ 4.85, 4.87 DC 
6100  (1999).

The Board also finds no evidence that the veteran's service-
connected left ear hearing loss warranted a compensable 
disability rating at any time during the pendency of this 
appeal, even if only temporarily.  As stated above, no 
audiological evidence shows left ear hearing loss is of 
sufficient severity.  Thus, his disability is not entitled to 
a "staged rating."  See Fenderson, supra.

In light of the above, the veteran's claim must be denied.


ORDER

An increased original disability rating of 10 percent, and 
not in excess thereof, is granted for service-connected 
tinnitus, subject to the laws and regulations governing the 
payment of monetary awards.

An increased (compensable) original disability rating for 
service-connected left ear hearing loss is denied.



REMAND

The veteran contends, in essence, that he is entitled to 
service connection for right ear hearing loss.

The Board notes that the veteran submitted a claim seeking 
entitlement to service connection for bilateral hearing loss 
in September 1996.  As stated above, the RO granted 
entitlement to service connection for left ear hearing loss, 
as discussed supra.  The RO denied service connection for 
right ear hearing loss.  In response to the RO's rating 
decision, the veteran submitted a Notice of Disagreement in 
August 1997, in which he expressed disagreement with the 
ratings assigned to his service-connected hearing loss and 
tinnitus.  The RO, correctly in the Board's opinion, 
construed this as a Notice of Disagreement only to the left 
ear hearing loss and tinnitus claims.  See 38 C.F.R. § 20.201  
(1999).  Thereafter, it issued as Statement of the Case in 
September 1997, addressing the issues of the rating 
evaluation for left ear hearing loss and tinnitus.

However, the Board notes that, subsequent to the issuance of 
the Statement of the Case, the veteran expressed disagreement 
with the denial of entitlement to service connection for 
right ear hearing loss.  In his September 1997 Appeal to the 
BVA, VA Form 9, he stated that he had hearing loss in both 
ears and that, as a result, he should be service-connected 
for right ear hearing loss.  The Board construes this 
statement as a timely Notice of Disagreement to the issue of 
service connection for right ear hearing loss.

The pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1999); see also 
38 C.F.R. 
§ 20.201  (1999) (requirements for notices of disagreement).  
The Notice of Disagreement must be filed with the RO from 
which the claimant received notice of the determination being 
appealed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 
20.302(a)  (1999).  The Notice of Disagreement can be filed 
by the veteran or his or her representative if a proper Power 
of Attorney as to the representative is of record.  38 C.F.R. 
§ 20.301  (1999).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 
1991); Godfrey v. Brown, 7 Vet. App. 398, 408-410  (1995).

No Statement of the Case on the issue of entitlement to 
service connection for right ear hearing loss has been 
provided to the veteran.  Consequently, this matter must be 
remanded in order for the veteran to be assured of full 
procedural due process.  See 38 C.F.R. § 19.9  (1999) ("If 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case back to the agency of original jurisdiction.) (emphasis 
added).

Accordingly, the case is remanded to the RO for the following 
development:

The veteran and his accredited 
representative should be issued a 
Statement of the Case with respect to the 
claim of entitlement to service 
connection for right ear hearing loss.  
The veteran should be advised that he may 
perfect his appeal of this issue by 
filing a substantive appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b) 
(1999), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
purpose of this REMAND is to insure procedural due process.  
The veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals







